 



Exhibit 10.7
RESTRICTED STOCK AWARD AGREEMENT
Cal Dive International, Inc.
2006 Long Term Incentive Plan
This Restricted Stock Award Agreement (the “Agreement”) is made by and between
Cal Dive International, Inc. (“Company”) and «Name» (“Employee”) effective as of
December 19, 2006 (“Grant Date”), pursuant to the Cal Dive International,, Inc.
2006 Long Term Incentive Plan, (the “Plan”), which is incorporated by reference
herein in its entirety.
     WHEREAS, the Company desires to grant to the Employee the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of the Plan and the terms and conditions of this Agreement; and
     WHEREAS, the Employee desires to have the opportunity to hold Shares
subject to the terms and conditions of this Agreement and the Plan;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

  (a)   “Forfeiture Restrictions” shall mean any prohibitions and restrictions
set forth herein with respect to the sale or other disposition of Shares issued
to the Employee hereunder and the obligation to forfeit and surrender such
shares to the Company.     (b)   “Restricted Shares” shall mean the Shares that
are subject to the Forfeiture Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
2. Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Employee’s name in book entry form the following
Shares as Restricted Shares: «Shares» shares of the Company’s common stock, $.01
par value. The Company shall also cause any shares of Stock or rights to acquire
shares of Stock distributed by the Company in respect of Restricted Shares
during any Period of Restriction (the “Retained Distributions”), to be issued in
the Employee’s name in book entry form. During the Period of Restriction such
book entry shall refer to restrictions to the effect that ownership of such
Restricted Shares (and any Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and this Agreement. The Employee shall have the
right to vote the Restricted Shares awarded to the Employee and to receive and

 



--------------------------------------------------------------------------------



 



retain all regular dividends paid in cash or property (other than Retained
Distributions), and to exercise all other rights, powers and privileges of a
holder of Shares, with respect to such Restricted Shares, with the exception
that (a) the Employee shall not be entitled to delivery of the stock certificate
or certificates representing such Restricted Shares until the Forfeiture
Restrictions applicable thereto shall have expired, (b) the Company shall retain
custody of all Retained Distributions made or declared with respect to the
Restricted Shares (and such Retained Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been made, paid, or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in separate accounts and (c) the Employee may not sell, assign, transfer,
pledge, exchange, encumber, or dispose of the Restricted Shares or any Retained
Distributions during the Period of Restriction. In accepting the award of Shares
set forth in this Agreement the Employee accepts and agrees to be bound by all
the terms and conditions of the Plan and this Agreement.
3. Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Employee also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.
4. Vesting.

  (a)   The Shares that are granted hereby shall be subject to Forfeiture
Restrictions. The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby in accordance with the following subparagraphs (i), (ii) and
(iii), provided that the Employee’s employment with the Company and its
Affiliates has not terminated prior to the lapse date:

  (i)   With respect to ___ of the Shares, representing 53% of the total Shares
(the “Initial Percentage”), the Forfeiture Restrictions shall lapse in
accordance with the following schedule:

          Number of Restricted Shares Lapse Date   as to which Forfeiture
Restrictions Lapse
First Anniversary of Grant Date
  20% of Initial Percentage
Second Anniversary of Grant Date
  40% of Initial Percentage
Third Anniversary of Grant Date
  60% of Initial Percentage
Fourth Anniversary of Grant Date
  80% of Initial Percentage
Fifth Anniversary of Grant Date
  100% of Initial Percentage
Occurrence of a Change in Control
  100% of Initial Percentage

-2-



--------------------------------------------------------------------------------



 



  (ii)   With respect to the remainder of the Shares, the Forfeiture
Restrictions shall lapse with respect to a percentage (each, a “Sale
Percentage”) of the Shares, in equal increments over five years commencing on
the first anniversary of the date or dates (each, a “Sale Closing Date”) on
which the percentage ownership by Helix Energy Solutions Group, Inc. (“Helix”)
of the Company’s Common Stock is reduced (whether resulting from a sale by Helix
of additional shares of Company Common Stock or an issuance by the Company of
shares of its Common Stock to stockholders other than Helix). The Forfeiture
Restrictions with respect to any and all remaining Shares shall lapse in equal
increments over five years commencing on the first anniversary of the date on
which Helix no longer owns 51% or more of the total voting power of the
Company’s Common Stock. Notwithstanding the foregoing, upon the occurrence of a
Change of Control, the Forfeiture Restrictions shall lapse as to 100% of the
Shares.     (iii)   For purposes of this Agreement, the “Sale Percentage” shall
be determined by dividing the percentage (expressed as a whole number) of the
Company’s Common Stock that is held by stockholders other than Helix on the Sale
Closing Date in question by 51, and subtracting from the quotient derived
thereby the sum of the Initial Percentage and any prior Sale Percentages (each
expressed as a whole number).

By way of example, if upon a Sale Closing Date, the percentage of Common Stock
held by stockholders other than Helix is 35%, and there have been no prior Sale
Closing Dates, the Sale Percentage shall equal [68.6 (35÷51) less 53], or 15.6%.
Thus the Forfeiture Restrictions would commence to lapse with respect to an
additional 15.6% of the Shares on the first anniversary of such Sale Closing
Date.
If, following the Sale Closing Date in the above example, there occurred another
Sale Closing Date as a result of which the percentage of Common Stock held by
stockholders other than Helix was 45%, the Sale Percentage would equal [88.2
(45÷51) less [53+15.6]], or 19.6%. Thus the Forfeiture Restrictions would
commence with respect to an additional 19.6% of the Shares on the first
anniversary of such Sale Closing Date.
If following the above Sale Closing Date there occurred an additional Sale
Closing Date, as a result of which, stockholders other than Helix held more than
49% of the outstanding Common Stock, the Forfeiture Restrictions on all
remaining Shares would commence to lapse on the first anniversary of the date of
such event.

-3-



--------------------------------------------------------------------------------



 



  (b)   Except as may otherwise be provided in the Plan, if the Employee’s
employment with the Company and all of its Affiliates terminates for any reason
prior to the lapse date, including due to the death or disability of the
Employee, the Forfeiture Restrictions then applicable to the Restricted Shares
shall not lapse and the number of Restricted Shares then subject to the
Forfeiture Restrictions shall be forfeited to the Company. Upon the lapse of the
Forfeiture Restrictions with respect to Shares granted hereby, the Company shall
cause the reference to such restrictions to be removed from the book entry for
such Shares, or, if requested by the Employee, shall cause to be delivered to
the Employee a stock certificate representing such Shares, and such Shares shall
be transferable by the Employee (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law). Notwithstanding any other provision of
this Agreement, in no event will the Forfeiture Restrictions expire prior to the
satisfaction by the Employee of any liability arising under Section 6 of this
Agreement.

5. Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
6. Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Employee for
federal, state or local income or employment tax purposes with respect to which
the Company has a withholding obligation, the Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if the Employee fails to do so, the Company is
authorized to withhold from the Shares granted hereby or from any cash or stock
remuneration then or thereafter payable to the Employee in any capacity any tax
required to be withheld by reason of such resulting income.
     The Company shall permit the Employee to satisfy the Employee’s tax
obligation that arises at the time of the lapse of restrictions on the
Restricted Shares by delivering to the Employee a reduced number of Restricted
Shares. In such case, the number of Restricted Shares on which the restrictions
are lapsing shall be reduced by that number of Shares equal in value to the
minimum statutory federal, state and local withholding tax obligation resulting
from such vesting. Although the terms of the Plan permit this withholding
procedure only if permitted by the Committee, the right to handle the
withholding tax obligation in this manner may not be withdrawn by the Committee,
if the Employee is subject to Section 16 of the Exchange Act.
7. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company and its Affiliates as long
as the Employee has an employment relationship with the Company and its
Affiliates. The Committee shall

-4-



--------------------------------------------------------------------------------



 




determine any questions as to whether and when there has been a termination of
such employment relationship, and the cause of such termination, under the Plan
and the Committee’s determination shall be final and binding on all persons.
8. Section 83(b) Election. The Employee shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company. If the Chief Financial Officer of the Company
permits the election, the Employee shall timely pay the Company the amount
necessary to satisfy the Company’s attendant tax withholding obligations, if
any.
9. No Fractional Shares. All provisions of this Agreement concern whole Shares.
If the application of any provision hereunder would yield a fractional share,
such fractional share shall be rounded down to the next whole share.
10. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Employee and the Company and its
Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.
11. Further Restriction on Transfer. If the Employee is an officer or affiliate
of the Company under the Securities Act of 1933, the Employee consents to the
placing on the book entry for the Shares of an appropriate note restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.
12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s address indicated
beneath the Employee’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.
13. Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Employee. Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions. Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Employee. The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same. No waiver by any party of any
term or condition, or the breach of any term or condition contained in this

-5-



--------------------------------------------------------------------------------



 



Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.
14. Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Texas, without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
15. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Employee, the Employee’s permitted assigns,
executors, administrators, agents, legal and personal representatives.
16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the date first above written.

             
 
                CAL DIVE INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
      William L. Transier    
 
      Chair, Compensation Committee    
 
                EMPLOYEE:    
 
                          «Name»
        «Address»
        «City_State_Zip»
   

-6-



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Cal Dive International, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective December 19, 2006, between the Company and
the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.
IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the 19th day of December, 2006.

         
 
       
 
       
 
  «Name»    

